Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

FINAL REJECTION

Claim Rejections
Claim Rejections - 35 USC $103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the
claimed invention is not identically disclosed as set forth in section 102, if the
differences between the claimed invention and the prior art are such that the
claimed invention as a whole would have been obvious before the effective filing
date of the claimed invention to a person having ordinary skill in the art to which
the claimed invention pertains. Patentability shall not be negated by the manner in
which the invention was made. 
Claims 1-2,  4-5 and 10-11 are rejected under 35 USC 103 as being unpatentable over Khlat et al (US 10,284,174/9837984).
Regarding to claim 1, Khlat et al discloses the circuit as shown on Figure 11 comprising: - an inpat node G/P), an output node (O/P), and a shunt node (CN);
 -a first bulk acoustic wave (BAW) resonator (B1) coupled between the input node and the output node; 
-a second BAW resonator (B2) coupled between an intermediate node and the shunt node;
 - a first inductor (L1) coupled between the input node and the intermediate node: and 
-a second inductor (L2) coupled between the output node and the intermediate node. 
Regarding to claim 2, wherein the shunt node (CN) coupled to ground.
Khlat et al discloses the circuit with all limitations of the claimed invention as stated above but fails to disclose that:
-wherein a series resonance frequency of the first BAW resonator is less than a series resonance frequency of the second BAW resonator as called for in claim 1.
However, a skilled artisan realizes that the first resonator (B1) of Khlat et al includes an inherent capacitance that narrows the passband of the first resonator; however, with the inherent capacitance of the second resonator (B2) of  the compensating circuit (74), the passband of the first resonator is wider, see the paragraph 0073-0074 and Figure 12. Thus, the combination of the first resonator (B1) and the second resonator (B2) forms a band-pass filter in which the parallel resonance frequency falls outside of the passband of the filter. Thus, setting the series resonance frequency of the series resonator less than the series resonance of the series resonance frequency of the shunt resonator as claimed for optimizing the passband of the first resonator is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Khlat et al is to be used. Lacking of showing any criticality, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to set the series frequency of the first and second resonators (B1, B2) of Khlat et al as claimed for the purpose of optimizing the passband of the resonator.
Regarding to claims 4-5 and 10-11, wherein a coupling factor between the first inductor (LE) and the second inductor (L2) is equal to zero, see the paragraph OO&G.

Response to Applicant’s Arguments
The applicant argues that  Khlat discloses that optimizing the passband entails selecting a suitable number of multiple shunt acoustic resonators, as preferable to using a single shunt acoustic resonator, but this does not provide any teaching or motivation for a person of ordinary skill in the art to modify Khlat to provide a "a series resonance frequency of the first BAW resonator is less than a series resonance frequency of the second BAW resonator" according to Applicant's claim 1. Serial No. 17/079,286 Attorney Docket No. 2867-2326/QID17285 It has therefore been shown that the only relative series resonance frequency arrangement disclosed by Khlat involves "a series resonance frequency of the first BAW resonator that is greater (not "less") than a series resonance frequency of the second BAW resonator," which teaches away from the subject matter of amended claim 1. In this regard, amended claim 1 is patentably distinguished (i.e., novel and non-obvious) over the disclosure of Khlat. 
The arguments are not persuasive. Since the circuit of Khalt has the same structure of the claimed circuit in which the second resonator is used to widen the pass band of the first resonator. Thus,  setting the series resonance frequency of the series resonator less than the series resonance of the series resonance frequency of the shunt resonator as claimed for optimizing the passband of the first resonator is considered to be a matter of a design expedient for an engineer depending upon the particular application in which the circuit of Khlat et al is to be used that would have been obvious at the time of the invention.

 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DINH T. LE whose telephone number is (571) 272-1745. The examiner can normally be reached on Monday-Friday (7AM-8PM).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan, can be reached at (571) 272-1988.
 
/DINH T LE/Primary Examiner, Art Unit 2842